Citation Nr: 0728014	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for nerve 
damage as a result of a lipoma removal in the right wrist.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1978 to 
October 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.


FINDINGS OF FACT

1. The veteran has an additional disability that was the 
result of his wrist surgery in October 2002.
 
2.  The veteran's additional disability was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA. 

3.  The veteran provided informed consent for the surgery.

4.  The veteran's additional disability was a reasonably 
foreseeable result of his right wrist surgery.


CONCLUSION OF LAW

Criteria for compensation under 38 U.S.C.A. § 1151 for nerve 
damage as a result of a lipoma removal from the right wrist 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  1151 Claim

This matter arises out of impairment the veteran claims was 
caused by October 2002 surgery to remove a lipoma from his 
right wrist.  The veteran testified that leading up to the 
surgery he met with Dr. H in October 2002 where he had an x-
ray and sonogram.  The veteran was told that the x-ray looked 
good by Dr. H on October 1, and surgery was scheduled.  A 
week before surgery, the veteran underwent pre-op on October 
4, 2002 where he reported discussing his medical history with 
a physician's assistant.  The surgery was postponed until Dr. 
H could speak with the radiologist.  The surgery was 
rescheduled for October 25, and the veteran indicated that on 
that morning he met for the first time with Dr. C who was 
assisting with the surgery.  The surgery was performed on 
October 25, and the veteran recalls noting a burning 
sensation in his arm during the surgery which he was told was 
normal.  The veteran indicated that he was told by Dr. H that 
the surgery went well, but that a nerve was struck which made 
it likely that he would have some permanent nerve damage.  

The veteran testified that he had not been advised the 
veteran of the risks and benefits of the surgery; and 
indicated that while Dr. C signed the consent form, dated 
October 4, 2002, he did not meet Dr. C until October 25.  The 
veteran also appears to claim that he never signed the 
informed consent form, and that his signature was somehow 
transferred onto it.

The veteran also testified that he currently has numbness in 
his two small fingers, tingling feelings in his first two and 
he indicated that he has had to learn how to eat with his 
left hand as his right thumb does not function properly.  The 
veteran denied having any numbness in his right hand prior to 
the surgery.  The veteran also indicated that he cannot 
distinguish temperatures with his right hand since the 
surgery.

The veteran denied that he had ever been informed by a 
medical authority that his surgery was a mistake, and he 
denied receiving any current medical care for his right 
wrist.  However, the veteran indicated that his entire right 
arm is affected.

He disagrees with VA's contention that there was no neglect 
or carelessness in the surgery.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was either A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably foreseeable; 
or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. 
§ 1151 is to determine whether the veteran has an additional 
disability as a result of a VA procedure.  See 38 C.F.R. § 
3.361. 

Prior to the surgical procedure, the veteran's right hand 
functioned normally  
(although there was a slowly growing lipoma in the wrist), 
but as noted in the surgical report, the radial superficial 
nerve was entwined in the tumor and it was sacrificed in 
order to fully remove the tumor.  A treatment record from a 
week after the surgery indicated that the veteran did have 
some numbness along the dorsum of the thumb and the first 
fingers, but it was indicated that this was not unexpected 
given the sacrifice of the superficial branch of his sensory 
nerve.  It was noted in February 2003 that the veteran was 
having some residual symptoms associated with the neuroma 
formation.  A treatment record from August 2003 indicated 
that the veteran retained grip strength and good range of 
motion with the right wrist, but the veteran did describe 
pain that ascended the arm, as well as numbness and tingling.  
An EMG in March 2004 was abnormal.  The veteran also 
testified that he was having pain and numbness throughout his 
arm since the surgery.  As such, it is apparent that the 
veteran has an additional disability that was caused by the 
surgery to remove the lipoma from his right wrist.

The next issue is whether the additional disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or whether it was an 
event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and either (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care or medical or surgical treatment without 
the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

In this case, there is no indication in any of the treatment 
records, including the surgery and hospitalization reports, 
to suggest any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part.  It was clearly noted in the surgery report that 
when the wrist was opened the surgeons found a 3x3cm mass 
extending down to the tendons and pronator quadratus, which 
involved both the radial artery and the superficial sensory 
branch of the radial nerve; and the decision was made to 
sacrifice these structures to obtain tumor clearance.  There 
is no indication that this decision was the incorrect one, or 
that the nerve was accidentally severed.  

With regard to the issue of consent, the veteran disputes 
that he was ever informed of the risks of the wrist surgery.  
However, a consent form dated October 4, 2002 is included in 
the veteran's claims file which was signed by both the 
veteran and a witness, indicating that the veteran had been 
counseled as to the nature of the proposed procedure, and 
risks involved including cramps, infection, pain, swelling, 
nerve damage, or the need for further surgery.  There is also 
a note in the veteran's treatment records indicating that he 
had been advised of the risks and benefits of an excision of 
his mass and had decided to proceed with the surgery.

Furthermore, the operation report noted that informed consent 
was attached; and the chief surgeon indicated that the 
veteran had been counseled as to the risks, benefits, and 
alternatives to operative therapy.  It was also noted that 
"we additionally counseled them as to the possibility of 
sacrifice of the radial artery and the superficial sensory 
branch of the radial nerve and the possible consequences" 
and informed consent was obtained.  

While the veteran is competent to report that he was not 
informed of the risks, this contention is inconsistent with 
the many notes in his VA treatment records, as well as the 
signed consent form.  As such, the preponderance of evidence 
demonstrates that the veteran was informed of the risks 
associated with wrist surgery.   

The next issue is whether the resultant pain and numbness 
were reasonably foreseeable consequences of the lipoma 
excision.  The consent form dated October 4, 2002 
specifically noted that nerve damage was a possible 
consequence of his surgery, and it is therefore reasonably 
foreseeable that the nerve damage could occur as a result of 
the veteran's surgery.  

Thus, while the evidence demonstrates that the veteran 
incurred an additional disability as a result of wrist 
surgery in 2002, there is no evidence of fault on the part of 
VA, and the additional disability was a reasonably 
foreseeable consequence of the veteran's procedure.  
Therefore, the criteria for an award of benefits under 
38 U.S.C.A. § 1151 have not been met, and the veteran's claim 
is accordingly denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in January 2003, which along with the statement of the 
case informed the veteran of all four elements required by 
the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a 
November 2005 supplemental statement of the case following 
the completion of the notice requirements.

VA treatment records have been obtained, as have the surgical 
report and the veteran's consent form.  Additionally, the 
veteran testified at hearings before both the RO and the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Benefits under 38 U.S.C. § 1151 for an additional disability 
as a result of right wrist surgery are denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


